Title: To Alexander Hamilton from William Cocks, 28 May 1800
From: Cocks, William
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Union Cantonment, May 28, 1800
          
          Some time since Colo Smith informed me that you had been so obliging as to write to the Secretary at War, on the subject of Pay, while acting as Brigade Inspector—when in Philadelphia I waited on the Paymaster General in order to get the amount of the pay, he informed me that before he could give an order for the payment of it, it would be necessary for me, to procure a Certificate from you, sanctioning the appointment for the time which I had acted—The Paymaster of the 12th. Regt. is ready to pay me, the moment you will be so polite as to grant the Certificate; which I flatter myself you will on the Brigade order issued on the subject, a Copy of which I do myself the Honor of enclosing—
          I have the Honor to be Sir Your Most Obedt. Hble Servant
          
            Lt. Wm. Cocks
          
          
            Union Cantoonment May 28th. 1800
          
        